Title: To Alexander Hamilton from William Ellery, 16 December 1793
From: Ellery, William
To: Hamilton, Alexander


Newport, Rhode Island, December 16, 1793. “I received your private and confidential letter of the 20th. of Novemr. last on the seventh of this month, and should have answered it by the last post, but I wished for time to discover if I could whether a third person I had in view would accept if he should be appointed District Attorney. I have avoided taking any part in the contest for that Office, because I thought it would be imprudent to interfere, and I now give you my ideas of the Candidates because I cannot refuse your request. Formerly, by being a Colleague in Congress with Mr. Howell, I became well acquainted with him, but since that time I have not often seen him. He has for some years studied and practised Law, and his professional knowledge may be competent to the business of District Attorney; but it is apprehended, if he should be appointed to that Office, and a dispute should arise between the United States and certain mercantile houses in Providence, his connections by marriage, and the patronage and encouragement he has received from them, might give him a biass to their side. In a similar case the Merchants in Newport might not hope to receive any favour from him. His temper and manners are not of the gentlest sort. He is unpopular.… And although in disposition tenacious enough, yet he is said some times to have changed his sentiments or appeared to have changed them with the party or political Gale. With Mr. Barnes I have but a slight acquaintance. He married into a respectable family in Providence where he resides; but it is not probable that he would be biassed by his connections in that town to the disadvantage of the United States.… He is assiduous in business.… His political character is fair and steady. Without saying any thing more of either of the Candidates, and perhaps I have said too much already, in my candid opinion Mr. Barnes is preferable. But as this affair having assumed a party complexion, has suggested an inquiry, whether there may not be a third character competent, eligible, and who would not be liable to a similar difficulty, I would mention our Senator Bradford and our Representative Bourn, was I not informed that neither of them would accept the Office. There is a young Gentleman, Mr. Ray Greene, who I think would be agreeable to both parties.… By postponing writing to this time I have discovered that Mr. Greene if he should be honoured with the appointment will accept of it.…”
